Citation Nr: 1340905	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), due to military sexual trauma (MST). 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to September 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Louisville, Kentucky, which declined to reopen the previously denied claim of entitlement to service connection for PTSD.

The Board remanded the claim for further development in June 2011.  In April 2012, the Board reopened the claim of service connection for an acquired psychiatric disability, to include PTSD.  The claim on the merits, however, was remanded for additional development in April 2012 and June 2013.  The case has since been returned to the Board for further appellate consideration.  

A review of the appellant's Virtual VA electronic claims file shows that additional VA treatment records from multiple VA facilities dating from 1997 through June 2013 have been associated with record on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case for obtainment of identified and ongoing VA and private medical, psychiatric, and substance abuse treatment records from multiple facilities identified in the electronic VA treatment records obtained in accordance with the June 2013 remand.  

In June 2013, the Board explicitly directed that treatment records from all VA treatment facilities where the appellant had sought treatment for the claimed disability dating since April 2012 be obtained, to specifically include treatment records from "any other facility identified by appellant or in the record."  Relevant VA and private treatment records identified in ongoing VA treatment records obtained in June 2013 have not been requested or associated with the claims file.  VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has choice but to remand the claim for obtainment of identified VA and private treatment records relevant to the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he identify any additional relevant treatment records, VA and non VA, pertaining to the claim on appeal that have not yet been associated with the claims folder.  

Specifically request that he complete and submit authorization necessary to enable VA to obtain private inpatient and outpatient medical, psychiatric, and substance abuse treatment records from: 

(a)  Fort Thomas Residential Treatment Program (see June 2012 psychiatric consultation); 

(b)  Ephraim McDowell Hospital (see September 2012, January 2013, and May 2013 VA treatment notes); 

(c) Dr. S (brother-in-law) in Pikeville, Kentucky (see January 2013 VA treatment note); 

(d) Fort Sam Hospital (see March 2013 VA treatment note); and 

(e) University of Kentucky Albert B. Chandler Hospital in Lexington, Kentucky (see April 2013 VA treatment note).  

2.  Regardless of the appellant's response, VA treatment records from all VA treatment facilities where he has sought treatment for the claimed disability must be obtained, to specifically include all relevant scanned vista imaging documents and ongoing inpatient and outpatient medical, psychiatric, and substance abuse treatment records from the Lexington VAMC dating since June 2013 and the Cincinnati VAMC dating since February 2012, and any other facility identified by appellant or in the record must be obtained and associated with the claims folder.  Appropriate steps should be taken to obtain all identified records, VA and non VA, and all attempts to obtain such records should be documented in the claims folder.

3.  Review the electronic and paper claims folders to ensure that the foregoing requested development has been completed.  Records obtained must be reviewed to ensure that appropriate efforts have been made to obtain all relevant records identified therein, and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, to include obtainment of an addendum opinion from the January 2013 VA examiner if deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


